DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, filed August 31, 2022, has been reviewed by the examiner and entered of record in the file.
2.	Claims 1, 2, and 9-11 are amended, and claims 16-19 are newly added. Claims 1-19 are present in the application. 
Status of the Claims
3.	Applicant’s election without traverse of Group I, claim(s) 1-14, drawn to a method of use, and species elections of (i) F4H5 as the single liquid vehicle comprising a semi-fluorinated alkane, (ii) glaucoma as the single disorder to be treated, and (iii) ethanol as the solubilizing agent, in the reply filed on March 21, 2022 is acknowledged with appreciation.
4.	Claim 15 (Group II, drawn to a kit) remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The non-elected species are also currently withdrawn from consideration: semi-fluorinated alkanes other than F4H5 (i.e., F6H8) are withdrawn, disorders other than glaucoma (i.e., increased intraocular pressure and ocular hypertension) are withdrawn, and solubilizing agents other than ethanol (i.e., MCT, DEGEE, etc) are withdrawn.
5.	Claims 1-14 and 16-19 are under examination and are the subject of this office action.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on September 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 112

7.	Claims 1, 2, 9, and 10 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	In view of Applicant’s amendment to delete the limitation “or a symptom associated therewith” from claim 1, the indefiniteness rejection has been overcome and is withdrawn.
9.	In view of Applicant’s amendatory changes to claims 2, 9 and 10 to remove the narrower limitation in each claim, the previous indefiniteness rejection is withdrawn.

	Previous Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-14 and 16-19 were previously/ are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger, Bastian, U.S. 2013/0046014 A1.
	Claim 1, as amended, is directed to a method for the prevention or therapy of glaucoma, increased intraocular pressure, ocular hypertension and/or a symptom associated therewith (more specifically, glaucoma), comprising administering a pharmaceutical composition comprising latanoprost and a liquid vehicle comprising a semifluorinated alkane to a patient in need thereof, wherein the composition is administered to the eye of a subject; and the amount of latanoprost administered in a single dose per eye is in the range of from about 1.0 to 1.2 g, wherein the composition target dose volume per eye is from about 10 to 12 l, and wherein the semifluorinated alkane is selected from F6H8 and F4H5. Claim 2, as amended, is drawn to claim 1, and limits wherein the composition consists of latanoprost dissolved in a solution of about 99.5% (w/w) F4H5 or F6H8 and about 0.5% (w/w) ethanol. Claim 3 is drawn to claim 1, wherein the composition is administered topically to the eye of a subject. 
	 Claim 4 is drawn to claim 1, wherein the composition further comprises a solubilizing agent, more specifically wherein the solubilizing agent it selected from ethanol, medium chain triglycerides (MCT) or diethylene glycol monoethyl ether (DEGEE) (claim 5), (even more specifically, ethanol (claim 7)). Claim 6 is drawn to claim 4, wherein the solubilizing agent is comprised in an amount of up to 2.5 % (w/w) with respect to the total weight of the liquid vehicle. Claim 8 is drawn to claim 1, and limits wherein the composition is substantially free of water and of a preservative. 
	Claim 13 is drawn to claim 1, wherein the composition comprises latanoprost dissolved in a liquid vehicle essentially consisting of at least 99 % (w/w) of 1- perfluorobutyl-pentane (CF3(CF2)3-(CH2)4CH3 (F4H5)) or 1-perfluorohexyl-octane (CF3(CF2)5-(CH2)7CH3 (F6H8)) and up to 1 % (w/w) ethanol, with respect to the total weight of the liquid vehicle.  
	Theisinger teaches a method of treating glaucoma, comprising topically administering to the eye of a patient a pharmaceutical composition comprising a poorly water soluble prostaglandin analogue, most preferably latanoprost (paragraph [0053]), and a liquid vehicle comprising a semifluorinated alkane (“SFA”), (paragraphs [0025]-[0026]), preferably the alkane F4H5, (paragraph [0055]). Theisinger teaches wherein “latanoprost can be incorporated in the composition at any therapeutically useful concentration, such as from about 1 g/ml to about 1 mg/ml. In further embodiments, the concentration of latanoprost is from about 10 g/ml to about 500 g/ml, or at least about 20 g/ml, or from about 20 g/ml to about 100 g/ml,” [emphasis added] (paragraph [0053]). 
	Thiesinger reports a droplet volume of 9.6 +/- 0.2 l for F4H5 when dosed with an eye dropper (page 6, Table 2). Regarding the recited limitation in lines 6-7 of claim 1: “the amount of latanoprost administered in a single dose per eye is in the range of from about 1.0 to 1.2 g," the dosage per drop is implicitly disclosed, since a droplet volume of 9.6 +/- 0.2 l for F4H5 when dosed with an eye dropper (i.e., 0.0096 +/- 0.0002 ml) corresponds to amount of 0.96 g +/- 0.2 g latanoprost administered per single dose when taking into account the upper range of the preferred concentration (100 g/ml). Thus the range of “from about 1.0 to 1.2 g” required by instant claim 1 is encompassed by Thiesinger’s broad disclosure of “any therapeutically useful concentration” and is reasonably suggested by the amount of 0.98 g latanoprost (0.96 + 0.2 g) administered per single dose.
	In particular, Thiesinger discloses a solution of latanoprost at a concentration of 0.05 mg/ml in a liquid vehicle comprising F4H5 (99 wt%) and ethanol (1 wt%) in Example 4. Thiesinger additionally teaches that “[m]ore preferably, the content of ethanol is from about 0.1 to about 2 wt.-%,” (paragraph [0058]). The limitation of the weight percent of ethanol of “up to 2.5 % (w/w)” required by instant claim 6 is met by the teaching of 1 wt% in Example 4 and “from about 0.1 to about 2 wt.-%,” (paragraph [0058]). Considering the droplet size from an eye dropper of 9.6 +/- 0.2 l (indicated for F4H5 reported in Table 2), the amount of latanoprost administered results in about 0.5 g latanoprost per eye drop. The composition of Example 4 is substantially free of water and of a preservative (required by instant claim 8).
	As such, Thiesinger teaches a specific composition comprising about 1.0 to 1.2 g latanoprost in a liquid vehicle comprising F4H5 and ethanol, at a target dose volume of about 10 to 12 l, but does not specifically disclose a method of administering said composition to a patient in need thereof.
	Yet, Thiesinger teaches the use of “such composition in the prevention or therapy of increased intraocular pressure, ocular hypertension, glaucoma, or any symptom associated therewith” [emphasis added] (paragraph [0026]). Thus nothing unobvious is seen in one skilled in the art picking and choosing from the disclosed compositions and selecting the specific composition of Example 4 to treat glaucoma in a patient in need thereof.
	As such, claims 1-8 and 13 are prima facie obvious.

	Claim 9, as amended, is drawn to claim 1, wherein the composition target dose volume per eye is about 11 l. Claim 10, as amended, is drawn to claim 1, wherein the composition comprises about 0.008 to 0.012 % (w/v) latanoprost. Claim 11, as amended, is drawn to claim 1, wherein the amount of latanoprost administered in a single dose per eye is in the range of from about 1.0 to 1.1 g. 5Serial No.: To be assigned Attorney Docket No.: NVL-37-USClaim 12 is drawn to claim 1, wherein the composition comprises about 0.01% (w/v) latanoprost, and wherein the latanoprost administered in a single dose per eye is about 1.1 g and wherein the composition target dose volume per eye is about 11 l. 
 	Theisinger additionally teaches that “the concentration of latanoprost is about 0.001 wt% to about 0.01 wt%” (paragraph [0055], last line), which embraces about 0.01% (w/v) required by instant claim 12.  The “about 0.005 to 0.015 % (w/v)” required by instant claim 10 is reasonably suggested by “about 0.001 wt% to about 0.01 wt%” taught by Theisinger. The concentration of latanoprost is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration of the active ingredient (i.e., latanoprost) in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Regarding the amount of latanoprost administered in a single dose per eye, the “from about 1.0 to 1.1 g” required by instant claim 11 and the “about 1.1 g” required by instant claim 12 are reasonably suggested by the amount of 0.98 g latanoprost administered per single dose taught by Thiesinger (see above). One of skill in the art would know to optimize dosage amounts in order to achieve the desired results, and would have understood that absent a showing of unexpected results, any amount close to 0.98 g, such as “about 1.0 to 1.2 g” as in claim 11 (and “about 1.1 g” as in claim 12), would reasonably be expected to be effective.
	Likewise, the target dose volume per eye of “about 11 l” required by claims 9 and 12 is reasonably suggested by the droplet size from an eye dropper of 9.6 +/- 0.2 l for F4H5 reported in Table 2. One of skill in the art would know to optimize target dose volume in order to achieve the desired results, and would have understood that any dosage volume close to 9.6 +/- 0.2 l, such as “about 11 l” as in claim 12, would reasonably be expected to be effective.
	As such, claims 9-12 are prima facie obvious.

Claim 14 is drawn to claim 1, and limits wherein the composition is administered once daily.
Regarding claim 14, directed to administration frequency, optimization of variables of the known method such as dosage, frequency of administration, etc. would be obvious to one skilled in the art. Changing the dosage, purity or other characteristic (i.e. temperature, pressure, etc) of an old process does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent, please see In re Cofer (CCPA 1966) 354 F2d 664, 148 USPA 268.  
As such, claim 14 is prima facie obvious.

Claim 16 is drawn to claim 1, and limits wherein the composition consists of 0.01 (w/v) latanoprost dissolved in a solution of about 99.5% (w/w) F6H8 or F4H5 and about 0.5% (w/w) ethanol, with respect to the total weight of the liquid vehicle, and wherein the latanoprost administered in a single dose per eye is about 1.1 g and wherein the composition target dose volume per eye is about 11 l and wherein the composition is effective in treating glaucoma, increased intraocular pressure, ocular hypertension. Claim 17 is drawn to claim 16, and limits wherein the method is effective in reducing the total daily dose by about 27%, as compared to a once daily administration of a single drop per eye of an aqueous solution comprising 0.005 % (w/v) latanoprost. Claim 18 is drawn to claim 1, and limits wherein the composition consists of 0.01 (w/v) latanoprost dissolved in a solution of about 99 % (w/w) F6H8 or F4H5 and about 1.0% (w/w) ethanol, with respect to the total weight of the liquid vehicle, and wherein the latanoprost administered in a single dose per eye is about 1.1 g and wherein the composition target dose volume per eye is about 11 l and wherein the composition is effective in treating glaucoma, increased intraocular pressure, ocular hypertension. Claim 19 is drawn to claim 18, and limits wherein the method is effective in reducing the total daily dose by about 27%, as compared to a once daily administration of a single drop per eye of an aqueous solution comprising 0.005 % (w/v) latanoprost.
	Theisinger additionally teaches that “the concentration of latanoprost is about 0.001 wt% to about 0.01 wt%” (paragraph [0055], last line), which embraces the “0.01% latanoprost (w/v)” required by instant claims 16-19. Thiesinger discloses a solution of latanoprost at a concentration of 0.05 mg/ml in a liquid vehicle comprising F4H5 (99 wt%) and ethanol (1 wt%) in Example 4, which embraces the “about 1% (w/w) ethanol”required by claims 18 and 19. Thiesinger additionally discloses a broader range of ethanol: “[m]ore preferably, the content of ethanol is from about 0.1 to about 2 wt.-%,” (paragraph [0058]), which embraces the “about 0.5% (w/w) ethanol” required by claims 16 and 17. The concentration of latanoprost is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration of the active ingredient (i.e., latanoprost) in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Regarding the amount of latanoprost administered in a single dose per eye, the “about 1.1 g” required by instant claims 16 and 18 is reasonably suggested by the amount of 0.98 g latanoprost administered per single dose taught by Thiesinger (see above). One of skill in the art would know to optimize dosage amounts in order to achieve the desired results, and would have understood that absent a showing of unexpected results, any amount close to 0.98 g, such as “about 1.1 g” would reasonably be expected to be effective.
	Likewise, the target dose volume per eye of “about 11 l” required by claims 16 and 18 is reasonably suggested by the droplet size from an eye dropper of 9.6 +/- 0.2 l for F4H5 reported in Table 2. One of skill in the art would know to optimize target dose volume in order to achieve the desired results, and would have understood that any dosage volume close to 9.6 +/- 0.2 l, such as “about 11 l” as in claims 16 and 18, would reasonably be expected to be effective.
	Thiesinger teaches the use of “such composition in the prevention or therapy of increased intraocular pressure, ocular hypertension, glaucoma, or any symptom associated therewith” [emphasis added] (paragraph [0026]). Claims 17 and 19 are drafted in terms of the intended outcome of the administration of the composition of claim 1: “...wherein the method is effective in reducing the total daily dose by about 27%, as compared to a once daily administration of a single drop per eye of an aqueous solution comprising 0.005 % (w/v) latanoprost.” However, a claimed composition may be obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the claimed composition from the prior art, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the “reducing the total daily dose by about 27%, as compared to a once daily administration of a single drop per eye of an aqueous solution comprising 0.005 % (w/v) latanoprost” is considered a latent property of the composition disclosed by Thiesinger and the alleged unexpected result does not confer patentability.
	As such, claims 16-19 are prima facie obvious.

Response to Arguments
12.	Applicant traverses the obviousness rejection over Thiesinger, and argues the following points:
(i)	Applicant disagrees with the Examiner's reliance on the 9.6 +/- 0.2 l drop volume of F4H5, because Applicant alleges that Theisinger does not teach or suggest that this particular drop volume is preferable or even useful for ophthalmic therapy, or that this is a volume of F4H5 particularly suited to administrating latanoprost topically to the eye. Applicant argues that Theisinger merely performed an experiment to determine the "droplet size of selected SFA's in terms of weight and volume of droplets from three droppers" and compared those results to using water. Theisinger, para.10064]. Using a 2 mL glass Pastuer pipette, F4H5 produced 4.7 +/- 0.3 L drops, and using a 20Gauge injection needle, F4H5 produced 2.0 +/- 0.3 L drops, while using a particular commercial eye dropper (Hylo-Vision), F4H5 produced 9.6 +/- 0.2 L drops. Theisinger, para. [0064]. Applicant contends that Theisinger does not suggest that the droplets produced using the eye dropper are preferable to the droplets produced by the glass pipette or the injection needle, i.e., Theisinger merely shows that all three of these devices, when creating droplets from F4H5 or F6H8, produce much smaller droplets compared to water. Theisinger, para. [0064] ("droplets of F4H5 and F6H8 are dramatically smaller and lighter than water droplets dispensed from the same device.") 
The conclusion drawn from this is that "SFA's are highly suitable liquid vehicles for eye drops which are better retained by the lacrimal sac, produce little spill-over, and thus have a potential to deliver a dose more reliably and reproducibly to the eye than conventional eye drop formulations." Theisinger, para. [0065] (emphasis added). 
Applicant references Theisinger’s teaching that "it is believed that for topical administration into an eye a small drop or volume of administration is highly advantageous as the capacity of the lacrimal sac to accept and hold fluid is extremely limited." Theisinger, para. [0047] (emphasis added). Applicant argues that in view of this teaching, the skilled artisan would be motivated to using a 2 ml glass Pasteur pipette or a 20 Gauge injection needle, or some other comparable device, as these provide substantially smaller drop volume than the particular eye dropper used in Theisinger's Example 1. 

	Applicant's arguments have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Theisinger does not suggest that the droplets produced using the eye dropper are preferable to the droplets produced by the glass pipette or the injection needle,” Theisinger states the following: 
	“A further surprising advantage of SFA's found by the inventors is that they appear to form very small droplets when dispensed from a dropper such as an eye dropper. Without wishing to be bound by theory, it is believed that the small droplet size is a result of an interplay of the SFA's unique properties in terms of their density, viscosity, and surface tension” (paragraph [0047]).
	Thus, a patient seeking the most efficient delivery device for an ocular composition in small droplet form would be motivated to select an eye dropper for ease and safety of administration, over a glass pipette or an injection needle.
	And, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
	Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

(ii)	Applicant alleges that to the extent that the Examiner relies on the suggestion of using a 9.6 L drop volume of F4H5, simply because such a drop volume is taught by Theisinger as possible, Theisinger only shows that 100% pure F4H5 will provide this drop volume using the Hylo-Vision eye dropper. Applicant argues that while Theisinger's Example 4 teaches a latanoprost/F4H5/0.5% ethanol solution, it says nothing about the size of drops which can be formed from that solution. See Theisinger, para. [0072]. Applicant contends that it cannot be assumed that a solution of F4H5 with 0.5 to 1% ethanol would produce 9.6 L drops using the same dropper of Theisinger's Example 1, i.e., the skilled artisan would expect that combining the relatively nonpolar F4H5 semifluorinated alkane with the highly polar and protic solvent ethanol could have a significant impact on the surface tension, density, and viscosity, of the solution, all of which would be expected to impact the drop volume. 
Applicant argues that latanoprost is a tri-hydroxylic compound with an ester, all of which are polar and/or ionizable functional groups which are likely to interact with solvent. Thus, dissolved latanoprost would be expected to impact surface tension, density, viscosity and other properties, especially if ethanol is present as a co-solvent, which could further affect the drop volume formed, especially from dropping devices with polar or ionic components, such as glass. 

Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the Examiner relies on the suggestion of using a 9.6 L drop volume of F4H5 simply because such a drop volume is taught by Theisinger as possible, and that while Example 4 teaches a latanoprost/F4H5/0.5% ethanol solution, it says nothing about the size of drops which can be formed from that solution. 
In this case, Table 2 is relied upon for disclosing the starting point of droplet size/ dose volume of 9.6 +/- 0.2 L for F4H5, wherein Thiesinger discloses that the ocular composition may comprise latanoprost, F4H5 and ethanol (Example 4).  It would have been obvious to use the starting point of 9.6 +/- 0.2 L dose volume as disclosed by Table 2 and optimize this amount for administering to the eye for the treatment of glaucoma with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dose volume) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.


(iii)	Applicant further notes that the data in the Specification support an unexpected therapeutic effect for latanoprost when administered according to the method of claim 1. 
Applicant conducted a series of studies in which normotensive dogs were administered varying doses of latanoprost in various topical ophthalmic compositions (Specification, Example 1, page 33, line 25 - page 34, line 2), wherein both intraocular pressure (IOP) and ocular irritation were evaluated (Specification, page 39, lines 14-20). The results demonstrated that 0.005% latanoprost dissolved in either of F4H5 or F6H8 with 0.5% ethanol provided effective reductions in IOP over the course of the study period (Specification, page 39, lines 22-24 & Figure 1). Phase 12 of Applicant's study directly compared 0.010% latanoprost in F6H8 with 0.5% (w/w) ethanol against the commercial product Xalatan, a 0.005% latanoprost aqueous solution (Specification, page 38, lines 5-8), wherein Xalatan has a concentration of 50 g/mL and provides 1.5 g in each 30 L drop (Specification, page 4, lines 5-11; page 39, line 29 - page 30, line 1). Applicant alleges that their composition, in contrast, provided only a 1.1 g dose in an 11 L dose volume (Specification, page 39, line 27-28). 
Applicant argues that the data shows that the smaller latanoprost dosage administered according to Applicant's claimed method provided "a decrease of the IOP comparable" to that achieved with the higher latanoprost dosage of Xalatan (Specification, page 39, line 25-29 & Figure 2), such that “this is achieved with about a one-third drop volume compared to Xalatan, a further significant benefit for patient compliance and comfort” (Remarks, page 10). Applicant submits that these results would not have been expected based on the teachings of Theisinger, and thus this showing of unexpected results is sufficient to support non-obviousness of the claimed method over Theisinger.

Applicant's arguments have been fully considered but they are not persuasive. 
It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art (i.e., the commercial product Xalatan, a 0.005% latanoprost aqueous solution having a concentration of 50 g/mL and providing 1.5 g in each 30 L drop) and provided factual evidence which establishes unexpected results of the claimed invention, (i.e., the smaller latanoprost dosage administered according to the instant claims provided "a decrease of the IOP comparable" to that achieved with the higher latanoprost dosage of Xalatan). 
However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). 
In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness, because Applicant’s unexpected results are obtained by administering a composition comprising 0.010% latanoprost in F6H8 with 0.5% (w/w) ethanol for the treatment of intraocular pressure (Phase 12 of Applicant's study). However, instant claim 1 presently embraces a broader scope of preventing or treating glaucoma, increased intraocular pressure and/or ocular hypertension, comprising administering latanoprost and a liquid vehicle comprising a semifluorinated alkane selected from F6H8 or F4H5 and any solubilizing agent.
	The examiner recommends incorporating criticality from the method of Phase 12 into the claims.



Conclusion
13.	Claims 1-15 are present in the application.  Claim 15 is presently withdrawn from consideration. Claims 1-14 are rejected.  No claim is currently allowable.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611